DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a fluid flow rate reading device…operable to measure a fluid flow rate between the collapsible reservoir and the expandable device as a result of force exerted by a user against a selected level of resistance provided by the fluid-flow control valve” of claim 1;
“a fluid flow rate reading device…operable to measure a fluid flow rate between the reservoir and the expandable device as a result of force exerted by a user against a selected level of resistance provided by the fluid-flow control valve” of claim 8; and
“a fluid flow rate reading device…the fluid flow rate reading device operable to measure a flow rate of fluid moved between the reservoir and the expandable device” of claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a user” in line 13, but it is not clear if this recitation is the same as, related to, or different from “a user” of claim 1, line 3.  If they are the same, “a user” of claim 1, line 13 should be “the user”.  If they are different or related, their relationship should be made clear; they should be distinguished from each other; and every subsequent reference to “the user” should make clear which recitation is being referred to.
Claim 1 recites “a selected level of resistance” in line 13, but it is not clear if this recitation is the same as, related to, or different from “a selectively variable level of resistance” of claim 1, line 9.  The relationship between these two recitations should be made clear.
Claims 2-7 are rejected by virtue of their dependence from claim 1.
Claim 8 recites “a user” in line 13, but it is not clear if this recitation is the same as, related to, or different from “a user” of claim 8, line 3.  If they are the same, “a user” of claim 8, line 13 should be “the user”.  If they are different or related, their relationship should be made clear; they should be distinguished from each other; and every subsequent reference to “the user” should make clear which recitation is being referred to.
Claim 8 recites “a selected level of resistance” in line 13, but it is not clear if this recitation is the same as, related to, or different from “a selectively variable level of resistance” of claim 8, line 9.  The relationship between these two recitations should be made clear.
Claims 9-14 are rejected by virtue of their dependence from claim 8.
Claim 16 recites “a select level of resistance” in line 3, but it is not clear if this recitation is the same as, related to, or different from “a selectively variable level of resistance” of claim 15, line 10.  The relationship between these two recitations should be made clear.
Claim 17 recites “a fluid flow rate reading device” in line 3, but it is not clear if this recitation is the same as, related to, or different from “a fluid flow rate reading device” of claim 15, line 12.  If they are the same, “a fluid flow rate reading device” of claim 17, line 3 should be “the fluid flow rate reading device”.  If they are different or related, their relationship should be made clear; they should be distinguished from each other; and every subsequent reference to “the fluid flow rate reading device” should make clear which recitation is being referred to.
Claim 17 recites “a selected level of resistance” in lines 4-5, but it is not clear if this recitation is the same as, related to, or different from “a selectively variable level of resistance” of claim 15, line 10.  The relationship between these two recitations should be made clear.
Claim 18 recites “repeating the step of expelling the amount of fluid from the reservoir to the expandable device along the fluid-flow path to provide pelvic region therapy to the user” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “instructing the user to contract the pelvic region to expel the amount of fluid from the expandable device in a direction to the reservoir” of claim 15, lines 16-17 or “measuring the flow rate of fluid moved from the expandable device to the reservoir as a result of the user contracting the pelvic region” of claim 15, lines 18-19.  Neither of these steps of claim 15 is an active step of expelling.  Indeed, the actually step of expelling is not claimed per se.  As a result, it is not clear if claim 18 is including a new claimed step of expelling or simply referring to an already-recited step using different terminology.  The relationship among these recitations should be made clear.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-13, and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,050,449 (Castellana), in view of U.S. Patent No. 6,606,901 (Rosendahl).
Castellana teaches a therapeutic pelvic region analyzer comprising: an expandable device sized and shaped for insertion into an opening in a pelvic region of a user (the balloon 11 of Castellana); a collapsible reservoir fluidly coupled to the expandable device and configured to temporarily retain and expel an amount of fluid (the squeeze bulb 29 of Castellana); a tube defining a fluid-flow path for the amount of fluid between the expandable device and the collapsible reservoir (the tube 16 of Castellana); and a fluid-flow control valve disposed between the expandable device and the collapsible reservoir and operable to provide a selectively variable level of resistance as the amount of fluid passes from the expandable device to the collapsible reservoir (the valve 31 and the tube 23 of Castellana). Castellana teaches a pressure reading device coupled to the fluid-flow control valve and operable to measure a pressure exerted by a user in response to the level of resistance provided by the fluid-flow control valve (the pressure gauge 26 of Castellana coupled to the tube 23).  Rosendahl teaches that a flow meter 33, a variable pressure valve 32, and a pressure gauge 34 may be used to in lieu of a just pressure gauge 23 (compare FIGS. 2 and 3 of Rosendahl and col. 4, line 50 to col. 5, line 6 of Rosendahl).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the combination of a flow meter, a variable pressure valve, and a pressure gauge of Rosendahl in place of just using the pressure gauge of Castellana since it is a simple substitution of one known arrangement for another to obtain predictable results.
With respect to claim 1, the combination teaches or suggests a therapeutic pelvic region analyzer comprising:
an expandable device sized and shaped for insertion into an opening in a pelvic region of a user (the balloon 11 of Castellana);
a collapsible reservoir fluidly coupled to the expandable device and configured to temporarily retain and expel an amount of fluid (the squeeze bulb 29 of Castellana);
a tube defining a fluid-flow path for the amount of fluid between the expandable device and the collapsible reservoir (the tube 16 of Castellana); and
a fluid-flow control valve disposed between the expandable device and the collapsible reservoir and operable to provide a selectively variable level of resistance as the amount of fluid passes from the expandable device to the collapsible reservoir (the valve 31 and the tube 23 of Castellana);
a fluid flow rate reading device coupled to the fluid-flow control valve and operable to measure a fluid flow rate between the collapsible reservoir and the expandable device as a result of force exerted by a user against a selected level of resistance provided by the fluid-flow control valve (the flow meter 33 of Rosendahl coupled to the tube 23); and 
wherein the fluid-flow control valve is coupled to the fluid flow rate reading device through a fluid flow rate port disposed on the fluid-flow control valve (see FIG. 3 of Rosendahl).
With respect to claim 2, the combination teaches or suggests that the expandable device is made of a non-elastic material (the rigid latex material of Castellana).
With respect to claim 3, the combination teaches or suggests that the expandable device is a distention bag (the balloon 11 of Castellana).
With respect to claim 4, the combination teaches or suggests that the collapsible reservoir is a fluid dispensing bulb having a reservoir body made of a pliable material (the squeeze bulb 29 of Castellana).
With respect to claim 6, the combination teaches or suggests a stop member (the collar 22 of Castellana) coupled to the expandable device (the balloon 11 of Castellana), the stop member including a width larger than a width of the expandable device (FIGS. 1-2 and 7 of Castellana).
With respect to claim 7, the combination teaches or suggests that the expandable device, the collapsible reservoir, and the tube form a fluid flow tolerant sealed system (FIGS. 1-2 and 7 and col. 4, lines 3-24 of Castellana).
With respect to claim 8, the combination teaches or suggests a therapeutic pelvic region analyzer comprising:
an expandable device sized and shaped for insertion into an opening in a pelvic region of a user (the balloon 11 of Castellana);
a reservoir fluidly coupled to the expandable device and configured to retain and expel an amount of fluid (the squeeze bulb 29 of Castellana);
a tube defining a fluid-flow path for the amount of fluid between the expandable device and the reservoir (the tube 16 of Castellana);
a fluid-flow control valve disposed between the expandable device and the reservoir and operable to provide a selectively variable level of resistance as the amount of fluid passes from the expandable device to the reservoir (the valve 31 and the tube 23 of Castellana); and
a fluid flow rate reading device coupled to the fluid-flow control valve and operable to measure a fluid flow rate between the reservoir and the expandable device as a result of force exerted by a user against a selected level of resistance provided by the fluid-flow control valve (the flow meter 33 of Rosendahl coupled to the tube 23).
With respect to claim 9, the combination teaches or suggests that the expandable device is a foldable distention bag (the balloon 11 of Castellana).
With respect to claim 10, the combination teaches or suggests that the reservoir includes a squeezable body sized and shaped to fit within a palm of a user’s hand (the squeeze bulb 29 of Castellana).
With respect to claim 11, the combination teaches or suggests that the expandable device, the reservoir, and the tube form a fluid tolerant sealed system (FIGS. 1-2 and 7 and col. 4, lines 3-24 of Castellana).
With respect to claim 12, the combination teaches or suggests that: the fluid flow rate reading device is coupled to the fluid-flow control valve through a fluid flow rate port disposed on the fluid-flow control valve (see FIG. 3 of Rosendahl).
With respect to claim 13, the combination teaches or suggests that: the fluid flow rate reading device is operably configured to: provide an indication of a muscle squeeze strength of the user in response to the selected level of resistance provided by the fluid-flow control valve; and provide an indication of a muscle endurance in response to the selected level of resistance provided by the fluid-flow control valve (the readings of the fluid flow rate reading device provides a muscle squeeze strength indication by the numerical reading and a muscle endurance indication by the length of time the numerical reading occurs).
With respect to claim 15, the combination teaches or suggests a method for providing pelvic region therapy, the method comprising: 
providing a therapeutic pelvic region analyzer comprising:
an expandable device sized and shaped for insertion into an opening in a pelvic region of a user (the balloon 11 of Castellana);
a reservoir fluidly coupled to the expandable device and configured to temporarily retain and expel an amount of fluid (the squeeze bulb 29 of Castellana);
a tube defining a fluid-flow path for the amount of fluid between the expandable device and the reservoir (the tube 16 of Castellana); and
a fluid-flow control valve disposed between the expandable device and the reservoir and operable to provide a selectively variable level of resistance as the amount of fluid passes from the expandable device to the reservoir (the valve 31 and the tube 23 of Castellana); 
providing a fluid flow rate reading device coupled to the fluid-flow control valve, the fluid flow rate reading device operable to measure a flow rate of fluid moved between the reservoir and the expandable device (providing the flow meter 33 of Rosendahl coupled to the tube 23); 
inserting the expandable device in the pelvic region of the user (FIG. 7 and col. 4, lines 3-24 of Castellana);
expelling the amount of fluid from the reservoir to the expandable device along the fluid-flow path (FIG. 7; col. 2, lines 1-12; col. 3, lines 1-10; and col. 4, lines 3-24 of Castellana); and
instructing the user to contract the pelvic region to expel the amount of fluid from the expandable device in a direction to the reservoir (FIG. 7; col. 2, lines 1-12; col. 2, lines 54-56; col. 3, lines 1-10; and col. 4, lines 3-24 of Castellana); and
measuring the flow rate of fluid moved from the expandable device to the reservoir as a result of the user contracting the pelvic region (measuring the flow meter 33 of Rosendahl coupled to the tube 23).
With respect to claim 16, Rosendahl teaches the use of a variable pressure valve 32. This variable nature of the pressure valve suggests that this valve is be adjusted according to the specific testing requirements of the practitioner and the capabilities of the user so as to provide a more precise strength measurement.  It would have been obvious to one of ordinary skill in the art at the time of invention to adjust the fluid-flow control valve to provide a select level of resistance as the amount of fluid passes from the expandable device to the reservoir according to the specific testing requirements of the practitioner and the capabilities of the user so as to provide a more precise strength measurement.  Accordingly, with respect to claim 16, the step of adjusting the fluid-flow control valve to provide a select level of resistance as the amount of fluid passes from the expandable device to the reservoir would have been obvious so as to more accurately reflect the muscles strength of the vagina.
With respect to claim 17, the combination teaches or suggests providing a fluid flow rate reading device coupled to the fluid-flow control valve, the fluid flow rate reading device operable to measure a force exerted by the user in response to a selected level of resistance provided by the fluid-flow control valve (the flow meter 33 of Rosendahl coupled to the tube 23).
With respect to claim 18, the combination teaches or suggests repeating the step of expelling the amount of fluid from the reservoir to the expandable device along the fluid-flow path to provide pelvic region therapy to the user (FIG. 7; col. 1, lines  64-68; col. 2, lines 1-12; col. 2, lines 54-56; col. 3, lines 1-10; and col. 4, lines 3-24 of Castellana).

Claims 5 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castellana, in view of Rosendahl, and further in view of U.S. Patent No. 5,236,423 (Mix).
With respect to claims 5 and 14, Castellana teaches that water can be used in place of air (col. 4, lines 3-24 of Castellana).  Mix teaches that water can be used with a squeeze bulb too (col. 12, line 60 to col. 13, line 21 of Mix).  It would have been obvious to one of ordinary skill in the art at the time of invention to use water is place of air for the bulb embodiment because Castellana teaches that water can be used and Mix teaches that a bulb can be used with water, thus making it a simple substitution of one known element for another to obtain predictable results.  
With respect to claim 5, the combination teaches or suggests that the amount of fluid is a quantity of water (col. 4, lines 3-24 of Castellana; col. 12, line 60 to col. 13, line 21 of Mix).
With respect to claim 14, the combination teaches or suggests that the amount of fluid is a quantity of water (col. 4, lines 3-24 of Castellana; col. 12, line 60 to col. 13, line 21 of Mix).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791